   Case 5:18-cr-00099 Document 71 Filed 06/03/19 Page 1 of 3 PageID #: 364



                UNITED STATES DISTRICT COURT FOR THE
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                               BECKLEY


UNITED STATES OF AMERICA


     v.                                  CRIMINAL NO. 5:18-cr-00099


MANUEL C. BARIT, M.D.


                       FINAL ORDER OF FORFEITURE


     WHEREAS, on January 30, 2019, this Court entered a Preliminary

Order of Forfeiture (ECF 59), pursuant to the provisions of 18

U.S.C. §§ 981(a)(1)(C) and 982(a)(7), and 28 U.S.C. § 2461(c)

ordering defendant to forfeit to the United States $37,157.52,

more or less, in United States Currency constituting the balance

of Account No. xx392 in People’s Bank of Mullens at the time of

seizure on January 29, 2018 (CATS ID 18-DEA-638418);

     WHEREAS, notice of the criminal forfeiture proceeding was

posted    on    an     official     government      internet      site       at

(www.forfeitiure.gov) for at least 30 consecutive days, beginning

on March 15, 2019 as authorized by 21 U.S.C. § 853(n)(1) and Rule

32.2(b)(6)(C), Federal Rules of Criminal Procedure, as evidenced

by the Declaration of Publication on file (ECF 65) with the United

States intentions of disposing of the forfeited property according
                                 1
   Case 5:18-cr-00099 Document 71 Filed 06/03/19 Page 2 of 3 PageID #: 365



to law, and notified third-parties of their right to petition the

Court, within sixty (60) days of the first date of publication,

for a hearing to adjudicate the validity of their alleged legal

interest in the property, as provided by 18 U.S.C. § 982(b)(1) and

21 U.S.C. § 853(n)(7);

       AND WHEREAS, it appears from the record in this case that

more than sixty (60) days have elapsed since the first date of

publication and no claims have been filed;

       WHEREAS, the Court finds the defendant had an interest in the

above-described property that is subject to forfeiture pursuant to

18 U.S.C. § 981(a)(1)(C) and 982(a)(7);

       NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

that all right, title and interest to the property described above

is hereby CONDEMNED, FORFEITED and VESTED in the United States of

America, and shall be disposed of according to law.

       It   is   further   ORDERED   that   the   Attorney   General   or    his

authorized designee shall dispose of the property according to

law.




                                       2
   Case 5:18-cr-00099 Document 71 Filed 06/03/19 Page 3 of 3 PageID #: 366



     The Clerk is directed to send certified copies of this Order

to counsel of record, DEA Task Special Agent Joshua Tripp, Drug

Enforcement   Administration,      #2       Monongalia   Street,   Suite   300,

Charleston, West Virginia, 25302 and to the United States Marshal

Service.
                            3rd day of __________,
     IT IS SO ORDERED this ____         June       2019.


                                   ENTER:



                                   _________________________________
                                   IRENE C. BERGER
                                   United States District Judge




ORDER PREPARED BY:


/s/ Christopher R. Arthur
Christopher R. Arthur
Assistant United States Attorney
WV State Bar No. 9192
300 Virginia Street, 400
Charleston, WV 25701
Telephone: 304-340-3522
Fax: 304-347-5104
E-mail: chris.arthur@usdoj.gov




                                        3
